NORCOTT, J.,
dissenting. Although I find the analytic reasoning set forth by the majority to be flawless, I must dissent because it leads inexorably to a judgment to which I am opposed. As I have expressed previously, I believe that the death penalty is violative of the Connecticut constitution and, therefore, is legally and morally unacceptable. See State v. Cobb, 251 Conn. 285, 543, 743 A.2d 1 (1999) (Norcott, J., dissenting); State v. Webb, 238 Conn. 389, 566, 680 A.2d 147 (1996) (Norcott, J., dissenting).
Accordingly, I respectfully dissent.